 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                                  DISTRICT OF NEVADA
 8   SAMISONI TAUKITOKU,               )
                                       )
 9             Petitioner,             )
                                       )                   3:16-cv-00762-HDM-WGC
10        v.                           )
                                       )
11   TIMOTHY FILSON, et al.            )                   ORDER
                                       )
12             Respondents.            )
                                       )
13   _________________________________ )
14         This     counseled   habeas      petition   comes    before   the   court    on
15   petitioner’s third motion for discovery (ECF No. 32). Respondents have
16   opposed (ECF No. 36), and petitioner has replied (ECF No. 37).
17         Petitioner in this action challenges his state court judgment of
18   conviction, pursuant to jury trial, of three counts of murder with a
19   deadly weapon and four counts of assault with use of a deadly weapon.
20   (ECF No. 19 at 2-3).       The court previously granted petitioner leave
21   to conduct discovery to obtain his criminal case materials from the
22   District Attorney’s office.         Petitioner now asks the court to order
23   the Washoe County Crime Lab to release the materials underlying the
24   State expert’s evaluation of the ballistics recovered in the case.
25         The charges against petitioner arose from events that took place
26   on   October    28,   2007.1   After    several   fights    broke   out   during    a
27
           1
28          The court’s summary is drawn from the pleadings and the court’s
     independent preliminary review of the record. The summary is intended only
     for the purpose of deciding the instant motion for discovery and is not
     adopted for any other purpose in this habeas proceeding, including but not
 1   Halloween house party on that night, shots were fired, and three
 2   people died. At one point during the fights, petitioner brandished a
 3   firearm in the house and threatened another person. He later fired
 4   several    shots   outside.   Eyewitness    testimony   was    presented   that
 5   petitioner shot one or two people, including victim Charles Coogan
 6   Kelly.    (See Ex. 16 (Tr. 35 (identifying the victim in Exhibit 3 as
 7   Kelly); Ex. 18 (Tr. 357 (testifying that she saw petitioner shoot the
 8   man in Exhibit 3); Ex. 19 (Tr. 546) (testifying that he saw petitioner
 9   shoot one or two people)).2 Sali Manu, who was charged alongside
10   petitioner, was also seen brandishing a gun. Petitioner and Manu were
11   arrested as they drove away from the party. Firearms were recovered
12   from both.
13        Another partygoer, Andre Lawson, testified that he fired two
14   warning shots into the air when fighting broke out. Manu did not
15   testify, and no evidence was presented at trial that he had fired any
16   shots.    There was no evidence at trial of any shots other than those
17   fired by Lawson and petitioner.
18        The State’s ballistics expert, Kevin Lattyak, compared the
19   projectiles,    casings   and   fragments   recovered   from    the   scene   to
20   petitioner’s, Manu’s and Lawson’s firearms.         Lattyak testified that
21   with the exception of two or three projectiles or fragments, the
22   remaining ballistics evidence either positively matched petitioner’s
23   gun or was consistent with petitioner’s gun. Lattyak further testified
24   that none of the bullets recovered could have come from a .32, which
25   is the weapon Manu had, because they were too big. Two bullets
26
27
     limited to adjudication of the merits of the petition.
28        2
              The trial transcripts are located at ECF No. 40.

                                           2
 1   recovered from the body of Charles Coogan Kelly were postiviely
 2   matched      to    petitioner’s    gun.   A       projectile   recovered      from   Derek
 3   Jensen’s body bag was positively matched to petitioner’s gun.                          No
 4   bullets were recovered from the body or body bag of the third victim,
 5   Nathan Viljoen.
 6        During an investigation for the instant habeas petition, counsel
 7   located and obtained declarations from several eyewitnesses who claim
 8   they saw persons other than petitioner fire shots during the fights.
 9   (ECF No. 33 Exs. 5-10).           One person observed Lawson fire six to seven
10   rounds toward the house from the street. (Ex. 5). Another person also
11   saw a person standing in the street, shooting six to eight rounds
12   toward       the   house,   and    that   person      did   not    match   petitioner’s
13   description. (Ex. 6). Another witness, who refused to go on the record
14   with petitioner’s counsel but whose observation was at least partially
15   reported to police, also saw a man wearing a shirt similar to that
16   Lawson wore that night shooting toward the house. (Exs. 11 & 12). One
17   person avers he saw someone fitting the description of Manu shoot
18   toward the garage during the fight and that he “knew [that person]
19   killed DJ because [he] saw DJ collapse near the garage door.” (Ex. 8).
20   These       reports,   petitioner     argues,       call    into   question    Lattyak’s
21   conclusion that “virtually all of the bullets and shell casings,
22   including those recovered from the victims’ bodies, matched or were
23   very similar to those from [petitioner’s] firearm.” (ECF No. 32 at 4).
24   Petitioner argues that in light of the evidence that two other people
25   fired shots during the fight,3                the ballistics evidence must be
26
             3
27          While, as noted, there was evidence at trial that Lawson had fired
     shots, the evidence was that he had shot into the air; now petitioner has
28   uncovered several witnesses saw Lawson, or someone matching his description,
     fire shots at the house.

                                                   3
 1   subjected to adversarial testing. To that end, petitioner seeks
 2   release of Lattyak’s bench notes and photographs, on which he based
 3   his report, as well as the physical evidence itself, for review by an
 4   independent expert. (ECF No. 32 at 3).
 5        “A habeas petitioner does not enjoy the presumptive entitlement
 6   to discovery of a traditional civil litigant.” Rich v. Calderon, 187
 7   F.3d 1064, 1068 (9th Cir. 1999) (citing Bracy, Bracy v. Gramley, 520
 8   U.S. 899, 903-05). Discovery in habeas matters is governed by Rule 6
 9   of the Rules Governing Section 2254 Cases in the United States
10   District Courts, which states: “A party shall be entitled to invoke
11   the processes of discovery available under the Federal Rules of Civil
12   Procedure if, and to the extent that, the judge in the exercise of his
13   discretion and for good cause shown grants leave to do so, but not
14   otherwise.”
15        The Supreme Court has construed Rule 6, holding that if through
16   “specific allegations before the court,” the petitioner can “show
17   reason to believe that the petitioner may, if the facts are fully
18   developed, be able to demonstrate that he is . . . entitled to relief,
19   it is the duty of the court to provide the necessary facilities and
20   procedures for an adequate inquiry.” Bracy, 520 U.S. at 908-09
21   (quoting Harris v. Nelson, 394 U.S. 286, 300 (1969)). This inquiry is
22   informed by the essential elements of the claims for which petitioner
23   seeks discovery. Id. at 904. Thus, the purpose of discovery in a
24   habeas proceeding is not to develop new claims, but, rather, to
25   develop factual support for specific allegations contained in existing
26   claims. See also Rich, 187 F.3d at 1067 (“Habeas is an important
27   safeguard whose goal is to correct real and obvious wrongs. It was
28   never meant to be a fishing expedition for habeas petitioners to

                                       4
 1   ‘explore   their   case   in   search   of   its   existence.’”).   Moreover,

 2   additional factors may influence whether the court grants leave to

 3   conduct discovery. See, e.g., Sherman v. McDaniel, 333 F. Supp. 2d

 4   960, 969 (D. Nev. 2004) (noting that the court, in exercising its

 5   discretion under Rule 6, should take into consideration whether the

 6   claims to which petitioner’s proposed discovery relates are exhausted

 7   in state court).

 8        Petitioner asserts that the discovery sought is in aid of

 9   developing Grounds Four and Eight of the First Amended Petition. In

10   Ground Four, petitioner alleges that his trial counsel was ineffective

11   for failing to investigate his case, including by failing to obtain

12   a ballistics expert.      (ECF No 19 at 14-15).        And in Ground Eight,

13   petitioner asserts that the trial court violated his rights to due

14   process and a fair trial by denying defense counsel’s motions to

15   continue trial. (Id. at 25-27).     Petitioner admits that both of these

16   claims are unexhausted.

17        Respondents argue that petitioner should be required to pursue

18   discovery as to these unexhausted claims in the state courts first.

19   They further argue that under Cullen v. Pinholster, 563 U.S. 170

20   (2011), the court’s review is limited to the state court record and

21   that discovery is improper unless the petitioner can show the evidence

22   would be admissible in an evidentiary hearing.

23        The court agrees that because petitioner seeks discovery only

24   with respect to unexhausted claims, these claims, and their related

25   discovery, should be pursued in the state court in the first instance.

26   The motion for discovery will therefore be denied. However, the court

27   would likely be inclined to grant petitioner a motion to stay and abey

28   should he wish to pursue Grounds Four and/or Eight in state court


                                             5
 1   before proceeding further in this action.

 2        In accordance with the foregoing, IT IS THEREFORE ORDERED that

 3   petitioner’s third motion for discovery (ECF No. 32) is DENIED WITHOUT

 4   PREJUDICE.

 5        IT IS FURTHER ORDERED that petitioner will have thirty days from

 6   entry of this order to either file a second amended petition or move

 7   for other appropriate relief, including but not limited to a motion

 8   to stay and abey.

 9        IT IS SO ORDERED.

10        DATED: This 9th day of April, 2019.

11
12                                  _________________________________
                                    HOWARD D. MCKIBBEN
13                                  UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       6
